      Case 3:20-cv-00106-DPM-BD Document 65 Filed 12/02/20 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                            NORTHERN DIVISION

JAMES DILLARD,
ADC #11682                                                                PLAINTIFF

V.                          CASE NO. 3:20-CV-106-DPM-BD

BRENT COX, et al.                                                      DEFENDANTS

                                        ORDER

      Greene County Defendants have provided the last-known address for Defendant

Cox, under seal. The Clerk of Court is directed to prepare a new summons for Defendant

Cox. The Marshal is directed to serve Defendant Cox with a summons and a copy of the

complaint and the amended complaint, with any attachments. Service should be made

without requiring prepayment of fees and costs.

      Defendant Cox can be served at the address provided under seal. Importantly,

Defendant Cox’s private mailing address must be redacted from the return of service and

from any other public portion of the record.

      IT IS SO ORDERED, this 2nd day of December, 2020.


                                         ___________________________________
                                         UNITED STATES MAGISTRATE JUDGE
